

Exhibit 10.51


Description of the 2019 Annual Incentive Plan




The Compensation Committee (the "Compensation Committee") of the Board of
Directors (the "Board") of Black Box Corporation (the "Company") recommended
that the Board approve, and the Board approved, an annual incentive bonus plan
(the "FY19 Annual Incentive Plan") under the Black Box Corporation 2008
Long-Term Incentive Plan, as amended (the "2008 Plan"), for the fiscal year
ending March 31, 2019 ("Fiscal 2019"). The performance goal for the FY19 Annual
Incentive Plan is a working capital/revenues metric. Payouts range from 50% to
200% of targeted annual bonus depending upon the level of performance. The
Compensation Committee retained negative discretion to decrease the amount of
any award earned under the FY19 Annual Incentive Plan.




